                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                             1:18 CV 271

NIKESIA SHAREY PANNELL and                       )
CHOYA HASSIBA JOHNSON,                           )
                                                 )
                  Plaintiffs,                    )               ORDER
      v.                                         )
                                                 )
MATTHEW TAYLOR SCRUGGS,                          )
SOUTHERN CONCRETE SPECIALISTS ,                  )
INC., and JEFFREY MICHAEL GOWDER,                )
                                                 )
                 Defendants.                     )
______________________________________           )

      This matter is before the Court on Defendants’ Motion for Order to Show

Cause for Failure to Respond to Subpoena Duces Tecum (“Motion to Show

Cause”) (Doc. 25) and Defendants’ Second Motion to Compel (Doc. 26). The

undersigned conducted a hearing on the motions on September 23, 2019.

I.    Background

      This litigation involves a multi-vehicle accident that occurred on July 3,

2018 during which a tractor-trailer truck that was owned by Defendant

Gowder and operated by Defendant Scruggs, who was working for Defendant

Southern Concrete Specialties, Inc., struck Plaintiffs’ vehicle. See Complaint

(Doc. 1).

II.   Motion to Show Cause (Doc. 25)

      Defendants’ Motion to Show Cause involved subpoenas that Defendants

served on various of Plaintiffs’ medical providers (“Subpoena Recipients”). No


                                       1
one appeared at the hearing on behalf of the Subpoena Recipients and counsel

for Defendants advised, and the record reflects, that the Motion to Show Cause

has been withdrawn.

III.   Second Motion to Compel (Doc. 26)

       Records from Plaintiffs’ healthcare providers are also the focus of

Defendants’ Second Motion to Compel.        On October 16, 2018, Defendants

served written discovery requests seeking, among other things, information

regarding medical treatment Plaintiffs received both prior to and in connection

with the accident. In the ensuing months, Plaintiffs responded to Defendants’

requests and supplemented their responses numerous times, though

Defendants continued to assert that Plaintiffs had not produced all of the

requested materials.

       On March 12, 2019, Defendants filed a Motion to Compel (Doc. 21), which

was denied without prejudice (Doc. 22).

       On August 9, 2019, Defendants filed their Second Motion to Compel.

Plaintiffs responded and Defendants replied (Docs. 27, 28).

       The following requests are at issue: Interrogatory 28 (information on

Plaintiffs’ medical history before the accident) and Document Requests 2

(medicals from the accident), 3 (prior medicals), 8 (medical bills), and 11

(pharmacy records). According to Defendants, specifically missing are

diagnostic films for both Plaintiffs, medical records for Plaintiff Johnson prior


                                       2
to the accident, and medical records for Plaintiff Pannell prior to the accident

(other than one record from June 2018). (Doc. 26) at 3.

      Plaintiffs concede that the outstanding information is relevant and

discoverable. Defendants acknowledge that they do not have any basis for

challenging Plaintiffs’ representation that Plaintiffs have produced all of the

medical information they have obtained from their medical providers. Rather,

the crux of the dispute is over which side is responsible for obtaining the

additional records that Defendants seek and the proper method for doing so.

      A. Possession, Custody, or Control

      Rule 34 of the Federal Rules of Civil Procedure authorizes a party to

“serve on any other party a request within the scope of Rule 26(b) . . . to produce

and permit the requesting party or its representative to inspect, copy, test, or

sample” certain items that are “in the responding party's possession, custody,

or control.” Fed. R. Civ. P. 34(a)(1). The opening question, then, is whether

Plaintiffs’ medical records are within Plaintiffs’ “possession, custody, or

control” for purposes of Rule 34.

      Initially, Plaintiffs argued that only those medical records they had

actually obtained from their providers were within their possession, custody,

or control, that those records had been produced to Defendants, and that to the

extent Defendants sought additional records Defendants should be required to

obtain those materials through Rule 45 subpoenas served directly on the

providers. Defendants, on the other hand, argued that it was Plaintiffs’




                                        3
responsibility to obtain the additional records, or demonstrate why they were

unable to do so.

      As the parties did not fully explore the specific issue of whether

Plaintiffs’ additional records should be considered as being in their possession,

custody, or control for purposes of Rule 34, supplemental briefing was directed.

In response, Defendants cited numerous cases supporting the view that an

individual’s medical records are within his possession, custody, or control. See

(Doc. 40) at 2-3. Plaintiffs acknowledged this idea as well, stating in their

supplemental brief that “courts have held that a party has control over his

medical records because, by either granting or denying consent, he may

determine who shall have access to them.” (Doc. 39) at n.1.

      Having reviewed these authorities and others, the undersigned

concludes that Plaintiffs’ medical records are within Plaintiffs’ possession,

custody, or control for purposes of Rule 34. Consequently, regardless of

whether Defendants could also have attempted to obtain the records through

third-party subpoenas, Defendants’ attempted enforcement of their document

requests propounded pursuant to Rule 34 is appropriate.

      B. Compliance with Rule 34

      The next issue pertains to the manner in which Plaintiffs must comply

with their production obligations.

      In their supplemental brief, Plaintiffs argue “there is no explicit duty for

the requested party to retrieve the requested records beyond providing medical

provider authorizations and HIPAA authorizations.” (Doc. 39) at 2. That is,

Plaintiffs contend that, though their medical records may be within their
                                        4
possession, custody, or control, their obligation under Rule 34 is satisfied if

they submit authorizations that will enable Defendants to obtain the records

directly from the providers.

      The undersigned is not persuaded by this argument. First, Plaintiffs

have not produced controlling authority to support such a proposition. See e.g.,

Hernandez v. Results Staffing, Inc., 907 F.3d 354, 361–62 (5th Cir. 2018)

(declining to reach “the more difficult question whether the signing of

an authorization for release of protected health information is sufficiently

responsive to a Rule 34 request for production” since plaintiff’s counsel had a

continuing obligation to disclose records once he obtained physical possession

of them). Plaintiffs correctly note that courts in this district have directed

parties to provide medical authorizations, but those cases do not support the

view Plaintiffs attempt to advance or otherwise aid their objection to the

Second Motion to Compel. See e.g., Jimoh v. Charlotte-Mecklenburg Hous.

P'ship, Inc., No. CIV. 3:08-CV-495-RJC-DCK, 2009 WL 4062881 (W.D.N.C.

Nov. 20, 2009) (finding that plaintiff's refusal to sign an authorization impeded

timely discovery of her records and directing plaintiff to respond fully to

defendant's discovery requests and execute medical release forms); Teague v.

Target Corp., No. 306CV191, 2006 WL 3690642 (W.D.N.C. Dec. 11, 2006)

(directing production of authorizations in light of plaintiff's ongoing failure to

provide complete information regarding her health care treatment and finding

that the only way defendant could be certain that it would obtain the necessary

medical records was to request the information directly from each provider).



                                        5
      Second, even if the provision of authorizations would have satisfied

Plaintiffs’ production obligation, there is no evidence that Plaintiffs have

actually provided such authorizations to Defendants here.                   In their

supplemental brief, Plaintiffs state they “are willing to sign any authorization

so that Defendants can procure the discovery they seek.” (Doc. 39) at 5

(emphasis added).

      Plaintiffs’ efforts to obtain the records themselves have also been

lacking. The information before the Court indicates that Plaintiffs procured

some records from their providers and produced those records to Defendants.1

Plaintiffs have not, though, obtained the additional records requested by

Defendants, and may not have even requested some or all of them until

recently. In their supplemental brief, Plaintiffs state:

             Defendants maintain that Plaintiffs have not made
             any attempts to obtain the requested ten years of prior
             medical records This is patently untrue. Plaintiffs
             have already requested the documents from several of
             the providers.

             (Doc. 39) at 2.

      In support of this statement, Plaintiffs attached copies of authorizations

they sent to Plaintiffs’ providers. Those authorizations and cover letters,




1Like Defendants, the Court has no reason to doubt Plaintiffs’ representation that
they have produced all of the medical records they have obtained from their providers.

                                          6
however, are dated September 4, 2019, nearly a month after the Second Motion

to Compel was filed on August 9, 2019.2 See (Doc. 39-1).

      Consequently, the Second Motion to Compel will be granted and

Plaintiffs will be required to produce the outstanding materials. See Alvarez

v. Johns Hopkins Univ., No. CV TDC-15-950, 2019 WL 2210644 (D. Md. May

21, 2019) (rejecting the argument that medical records should be obtained by

Rule 45 subpoena, or otherwise by authorization, and requiring plaintiffs to

obtain records at issue). As Defendants have not requested authorizations,

Plaintiffs will not be directed to produce them.

IV.   Expenses

      The Court must next consider whether Defendants should be awarded

their reasonable expenses associated with bringing the Second Motion to

Compel. In that regard, Rule 37 of the Federal Rules of Civil Procedure reads

in part as follows:

                 If the motion is granted--or if the disclosure or
                 requested discovery is provided after the motion
                 was filed--the court must, after giving an
                 opportunity to be heard, require the party or
                 deponent whose conduct necessitated the motion,
                 the party or attorney advising that conduct, or both
                 to pay the movant's reasonable expenses incurred
                 in making the motion, including attorney's fees.
                 But the court must not order this payment if:

                 (i)   the movant filed the motion before
                       attempting in good faith to obtain the
                       disclosure or discovery without court action;

2 The authorizations also include Plaintiffs’ social security numbers. Other filings
the parties have made similarly include personal information of Plaintiffs. See e.g.,
(Doc. 21-1) at 2 and (Doc. 26-2) at 2.
                                         7
               (ii)     the     opposing  party's nondisclosure,
                        response, or objection was substantially
                        justified; or

               (iii)    other circumstances make an award of
                        expenses unjust.

            Fed. R. Civ. P. 37(a)(5).

      Both sides have requested an award of expenses in their favor. Since the

Motion is now being granted, the Court will provide Plaintiffs with an

opportunity to submit any additional information they believe is relevant as to

why Defendants should not receive an award of expenses under Rule 37.

      IT IS THEREFORE ORDERED THAT:

         1. Defendants’ Second Motion to Compel (Doc. 26) is GRANTED.

         2. Plaintiffs are DIRECTED to produce within ten (10) days of the

            entry of this Order complete supplemental responses to the

            discovery requests at issue (including copies of Plaintiffs’ medical

            records).

         3. Counsel for all parties are DIRECTED to review the filings that

            appear on the docket for conformity with this district’s

            Administrative Procedures Governing Filing and Service by

            Electronic    Means   (“Administrative   Procedures”).   For   each

            document that is not in compliance with the Administrative

            Procedures, the filing counsel shall submit to the Clerk a redacted

            copy of such document from which only the improper information

            has been redacted. The Clerk is respectfully DIRECTED, upon


                                        8
  receipt, to substitute the existing documents with the redacted

  versions.

4. Plaintiffs are GIVEN LEAVE to file a response to this Order to

  provide any additional information they deem relevant as to why

  Defendants should not receive an award of expenses under Rule

  37. Any such response by Plaintiffs may be no longer than five (5)

  pages and must be filed within seven (7) days of the entry of this

  Order.

                          Signed: November 7, 2019




                             9
